      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 1 of 9 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

Amanda Shinault
     Plaintiff,

vs.                                                                   Case No. 2:20-cv-00251

Comenity Bank
     Defendant.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                       Introduction
       Congress enacted the Telephone Consumer Protection Act (TCPA), 47 U.S.C. §227 to

protect consumers from debt collectors and telemarketers in 1991. In doing so, Congress

recognized that “the evidence presented to the Congress indicates that automated or prerecorded

calls are a nuisance and an invasion of privacy, regardless of the type of call . . .” 47 U.S.C.

§227, Congressional Statement of Findings #13. Specifically, in enacting the TCPA, Congress

outlawed unsolicited automated or pre-recorded telephone calls finding:

       Evidence compiled by the Congress indicates that residential telephone subscribers
       consider automated or prerecorded telephone calls, regardless of the content or the
       initiator of the message, to be a nuisance and an invasion of privacy.
       Banning such automated or prerecorded telephone calls to the home, except when
       the receiving party consents to receiving the call or when such calls are necessary
       in an emergency situation affecting the health and safety of the consumer, is the
       only effective means of protecting telephone consumers from this nuisance and
       privacy invasion.
47 U.S.C. § 227, Congressional Statement of Findings #10 and 12. Additionally, the West

Virginia legislature found that additional protections were needed and passed the West Virginia

Consumer Credit and Protection Act which is a hybrid of the Uniform Credit Code and the

National Consumer Act to further protect West Virginians from consumer abuses. This

consumer action concerns the disregard for the protections provided by the TCPA, the West



                                                  1
       Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 2 of 9 PageID #: 2



Virginia Consumer Credit and Protection Act by Defendant in its attempt to collect a debt from

Plaintiff.

                                            The Parties

1.      The Plaintiff, Amanda Shinault, is a resident of Kanawha County, West Virginia, and

resides in the Southern District of West Virginia.

2.      The Plaintiff is a person who falls under the protection of Article 2 of the West Virginia

Consumer Credit and Protection Act (herein “WVCCPA”) and is entitled to the remedies set

forth in Article 5 of the WVCCPA.

3.      The Defendant, Comenity Bank, hereinafter “Comenity” or “Defendant,” is a corporation

having its principal offices in a state other than West Virginia and which does business in West

Virginia.

4.      The Defendant is a debt collector as defined by West Virginia Code § 46A-2-122(d)

engaging directly or indirectly in debt collection as defined by West Virginia Code § 46A-2-

122(c) within the State of West Virginia, including Putnam County, West Virginia.



                                           Jurisdiction

5. This court has jurisdiction pursuant to 28 U.S.C. §§ 1334 and 1367.


                                       Factual Allegations

6. Plaintiff has a telephone number that is assigned to a cellular telephone service.




                                                 2
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 3 of 9 PageID #: 3



7. After the Plaintiff became in arrears upon the alleged indebtedness, the account was placed in

   collections with the Defendant. Thereafter, the Defendant began to engage in collection of

   such indebtedness through the use of telephone calls placed to Plaintiff, by written

   communications and did otherwise communicate with Plaintiff to collect the alleged debt.

8. Upon information and belief, Defendant began calling Plaintiff multiple times using

   “automatic telephone dialing systems” (ATDS) to her cellular telephones and was not

   regarding an emergency or about a debt owed to the United States, in violation of 47 U.S.C §

   227(A).

9. Further, Plaintiff believes that the Defendant used an ATDS.

10. Plaintiff retained the undersigned counsel to represent Plaintiff’s interests in connection with

   consumer indebtedness on which Plaintiff had become in arrears.

11. All calls placed by the Defendant were to the Plaintiff’s cellular and landline telephones.

12. Plaintiff asked the Defendant on September 20, 2018, to stop calling her and thereby revoked

   any consent to call that the Defendant had, through the reasonable means of requesting

   Defendant stop calling.

13. Thereafter, Defendant continued to cause telephone calls to be placed to the Plaintiff.

14. The Defendant maintains records of each call placed to the Plaintiff by date, time called,

   duration of call, the identity of the Defendant’s employee, and notes or codes placed upon

   such record by the Defendant’s employee.

15. Such records will reflect that the Defendant placed telephone calls to the Plaintiff’s cellular

   telephone number after Plaintiff revoked authorization to be called.

16. Defendant’s multiple calls caused the telephone to ring repeatedly or continuously with the

   intent to annoy, abuse, or harass Plaintiff.



                                                  3
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 4 of 9 PageID #: 4



17. At no time did Plaintiff provide prior express permission for anyone to call his cellular

   number using an ATDS.

18. Plaintiff lost time in dealing with these calls and lost the ability to make calls during the time

   that the line was tied up by Defendant.

                                                COUNT I

          VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                             47 U.S.C. §227(b)(3)(B)


19. Plaintiff incorporates by reference all paragraphs of this Complaint as though fully stated

   herein.

20. On information and belief, Defendant used an automatic telephone dialing system (ATDS) as

   defined by 47 USC § 227 (a)(1) when it made each and every call to Plaintiff’s number

   assigned to a cellular telephone in the last four years.

21. Upon information and belief, the Defendant uses pre-recorded messages in its calls to

   consumers such as the Plaintiff.

22. On information and belief, the Plaintiff had revoked any authorization the Defendant had to

   call him by a reasonable means of instructing the Defendant to stop calling him.

23. Defendant made the calls to Plaintiff willfully.

24. Defendant made the calls to Plaintiff knowingly.

25. Defendant’s acts in making the calls to Plaintiff were not accidental.

26. Plaintiff’s privacy has been invaded as a result of Defendant’s acts.

27. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced, harassed,

   bothered, upset, angered, harangued and otherwise was caused indignation and distress.




                                                  4
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 5 of 9 PageID #: 5



                                           COUNT II
              Violations of the West Virginia Consumer Credit and Protection Act

28. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

29. The Defendant has engaged in repeated violations of Article 2 of the West Virginia

   Consumer Credit and Protection Act, including but not limited to:

       a. engaging in unreasonable or oppressive or abusive conduct towards the Plaintiff in

           connection with the attempt to collect a debt by placing telephone calls to the Plaintiff

           after the Plaintiff requested the Defendant stop calling the Plaintiff in violation of

           West Virginia Code § 46A-2-125;

       b. causing Plaintiff’s phone to ring or engaging persons, including the Plaintiff, in

           telephone conversations repeatedly or continuously or at unusual times or at times

           known to be inconvenient, with the intent to annoy, abuse or oppress the Plaintiff

           after the Plaintiff requested in writing that the Defendant stop calling them in

           violation of West Virginia Code § 46A-2-125;

30. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced, harassed,

   bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                          COUNT III
                Violation of the West Virginia Computer Crimes and Abuse Act

31. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

32. Plaintiff is a “person” as defined by West Virginia Code § 61-3C-3(n), as Plaintiff is a

   “natural person.”

33. The Defendant, Comenity Bank, is a “person” as defined by West Virginia Code § 61-3C-

   3(n) as Defendant is a “limited partnership, trust association or corporation.”

34. The Defendant, with the intent to harass, used an “electronic communication device” as



                                                  5
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 6 of 9 PageID #: 6



   defined by West Virginia Code § 61-3C-14a to make contact with the Plaintiff after being

   requested by Plaintiff to desist from contacting the Plaintiff in violation of West Virginia

   Code § 61-3C-14a(a)(2).

35. The Plaintiff was injured as a result of the violations of the West Virginia Computer Crimes

   and Abuse Act as set forth above.

36. Plaintiff seeks compensatory damages for injuries provided by West Virginia Code § 61-3C-

   16(a)(1) and punitive damages pursuant to West Virginia Code § 61-3C-16(a)(2).

37. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced, harassed,

   bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                           COUNT IV
                           Violation of Telephone Harassment Statute

38. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

39. The Defendant made or caused to be made telephone calls to the Plaintiff, causing Plaintiff’s

   telephone(s) to ring repeatedly and continuously with the intent to annoy and harass the

   Plaintiff in violation of West Virginia Code § 61-8-16(a)(3).

40. The Plaintiff was injured by Defendant’s violation of West Virginia Code § 61-8-16(a)(3).

   As Plaintiff was injured by Defendant’s violation of West Virginia Code § 61-8-16(a)(3), the

   Plaintiff has a civil cause of action for damages Plaintiff sustained by reason of said statutory

   violation pursuant to West Virginia Code §55-7-9 which so provides.

41. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced, harassed,

   bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                          Count V
                                    Common Law Negligence

42. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.



                                                  6
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 7 of 9 PageID #: 7



43. Defendant negligently failed to train, supervise, monitor or otherwise control its employees

   to ensure that its employees did not violate the WVCCPA as alleged in Count II.

44. Defendant failed to properly train its employees and staff to avoid violations of state and

   federal debt collection laws.

45. The Defendant does not have appropriate policies and procedures in place for compliance

   with state and federal debt collection laws.

46. The Plaintiff’s damages are a proximate cause of the Defendants conduct as outlined in this

   complaint.

47. As a result of the Defendant’s actions, Plaintiff has been annoyed, inconvenienced, harassed,

   bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                             Count VI
                           Intentional Infliction of Emotional Distress

48. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

49. The following conduct of Defendant was atrocious, intolerable and extreme so as to exceed

   the bounds of decency:

50. Defendant placed telephone calls to Plaintiff after Defendant knew that Plaintiff had revoked

   authorization to call, in gross violation of the WVCCPA;

51. Defendant has adopted policies and procedures without regard to West Virginia law, which

   violate West Virginia law, and are designed to, or has the effect of, inflicting emotional

   distress upon consumers to coerce the consumer to pay money to the Defendant;

52. Insofar as Defendant’s violations of the WVCCPA are deemed to be willful, pursuant to

   West Virginia Code § 46A-5-103(4) such conduct is, as a matter of law, criminal conduct

   punishable by fine and/or imprisonment;

53. Insofar as Defendant’s conduct caused a phone to ring with the intent to harass, such conduct

                                                  7
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 8 of 9 PageID #: 8



   is criminal conduct pursuant to West Virginia Code § 61-8-16(a)(3) punishable by fine and/or

   imprisonment;

54. Insofar as Defendant’s conduct of engaging in telephone conversation with Plaintiff

   undertaken with the intent to harass, such conduct is criminal conduct proscribed by West

   Virginia Code § 61-8-16(a)(4) punishable by fine and/or imprisonment;

55. Insofar as Defendant’s conduct constituted knowingly allowing a phone under Defendant’s

   control to be used to harass any person, such conduct is criminal conduct proscribed by West

   Virginia Code § 61-8-16(b) punishable by fine and/or imprisonment.

56. As a result of the Defendant’s actions, the Plaintiff has suffered emotional distress.

57. As a result of the Defendant’s actions, the Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                        Count VII
                                Common Law Invasion of Privacy

58. The Plaintiff incorporates the previous paragraphs as if fully set forth herein.

59. The Plaintiff had, and has, an expectation of privacy to be free from harassing and annoying

   telephone calls within the confines of Plaintiff’s home.

60. The acts of the Defendant in placing telephone calls to Plaintiff’s home telephone number

   invaded, damaged and harmed Plaintiff’s right of privacy.

61. As a result of the Defendant’s actions, the Plaintiff suffered emotional distress.

62. As a result of the Defendant’s action, the Plaintiff has been annoyed, inconvenienced,

   harassed, bothered, upset, angered, harangued and otherwise caused indignation and distress.

                                       DEMAND FOR RELIEF

Plaintiff demands from the Defendant:

   a. Actual damages for the violations of the WVCCPA as authorized by West Virginia Code

                                                  8
      Case 2:20-cv-00251 Document 1 Filed 04/08/20 Page 9 of 9 PageID #: 9



       § 46A-5-101(1) for all such violations that occurred up to the date and time of the filing

       of this Complaint;

  b. An award of the statutory damages in the amount of $500.00 for each violation of the

       TCPA and $1,500 for each willful violation;

  c. Statutory damages in the maximum amount authorized by West Virginia Code § 46A-5-

       101(1) as adjusted for inflation pursuant to West Virginia Code § 46A-5-106 for all such

       violations that occurred up to the date and time of the filing of this Complaint;

  d. Plaintiff’s cost of litigation, including attorney fees, court costs and fees, pursuant to West

       Virginia Code § 46A-5-104;

  e. The Plaintiff be awarded general damages for the Defendant’s negligence as alleged;

  f. The Plaintiff be granted general damages and punitive damages for Defendant’s conduct

       alleged; and

  g. Such other relief as the Court shall deem just and proper under the attendant

       circumstances.

      PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE

                                                          AMANDA SHINAULT
                                                          BY COUNSEL




BY:    /s/ Benjamin M. Sheridan
       Benjamin M. Sheridan (#11296)
       Klein & Sheridan, LC
       3566 Teays Valley Road
       Hurricane, WV 25526
       (304) 562-7111
       Fax: (304) 562-7115

       Counsel for Plaintiff



                                                 9
